It gives me pleasure at the outset to join the speakers who preceded 
me in congratulating you. Sir, on your election to the presidency of the 
General Assembly at its forty-seventh session. My delegation is confident 
that your wide experience and diplomatic skill will contribute to the success 
of the session. 
I should like also to pay tribute to your predecessor, Mr. Samir Shihabi, 
for the exemplary manner in which he conducted the affairs of the forty-sixth 
session of the General Assembly. 
I am pleased also to convey our appreciation and praise to the 
Secretary-General, His Excellency Mr. Boutros Boutros-Ghali, for this 
consistent efforts, in the face of numerous impediments, to strengthen the 
role of the Organization in achieving the purposes and principles of the 
United Nations Charter, as well as for his Agenda for Peace proposals aimed at 
enhancing the role of the United Nations in preserving international peace and 
security, ensuring justice and protecting human rights. 
I should like too to welcome the new Members of the Organization: 
Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, Kazakhstan, Kyrgyzstan, 
Slovenia, Moldova, San Marino, Tajikistan, Uzbekistan, Turkmenistan and 
Georgia. Their accession to the Organization's membership is a further step 
towards the complete universality of our Organization. It also enhances 
international acceptability of the principles and purposes of this great 
Organization and boosts its efforts to achieve justice, prosperity, progress 
and international peace and security. 

Since the last session, international relations and the international 
balance of power have undergone profound changes and transformations. Those 
changes have resulted in, among other things, the collapse and disintegration 
of what was known as the Soviet Union, and the end of bipolarity. The world 
has begun to seek the establishment of an alternative order whose features 
have not crystallized. In the meantime, there are signs that several of the 
cold-war problems such as certain regional conflicts, the dismantling of the 
apartheid system in South Africa and the slowing down of the arms race may 
be amenable to solution. These developments in international relations have 
created new opportunities and new challenges. The challenges must be 
confronted by the international community with all seriousness and 
determination.' This should be done by strengthening the spirit of 
understanding and reconciliation that now prevails in international relations. 
However, this optimism should not stop us from conceding that certain old 
questions and problems have not been resolved yet. Furthermore, those 
developments have created new hotbeds of tension in certain areas of the 
world, as evidenced by the eruption of the ethnic conflicts and civil wars 
that have cast their shadows on the international arena. Such unwelcome 
trends make it incumbent upon the international community to do more to 
strengthen the positive trends in international relations so that we may 
resolve the residual and the new problems alike. 
Within that context, my country supports the efforts of the States of the 
Economic Community of West African States (ECOWAS) to reach a speedy solution 
to the Liberian problem. 
We also urge the international community to encourage the Afghans to 
settle their differences in a manner that would spare them new confrontation. 

And we call on the international community to work seriously to end the bloody 
conflict in the Balkans by encouraging the republics of the former Yugoslavia 
to settle their disputes through dialogue and negotiation instead of force and 
violence. 
The international community should redouble its efforts to put an end to 
the human tragedy of the Somali people and to take appropriate measures to 
reach a rational reconciliation, thereby guaranteeing a dignified life for the 
Somalis, who are facing a massive famine. 
As for the conflict between the Islamic Republic of Iran and the United 
Arab Emirates, over the islands of Abu Mousa, Greater Tunb and Lesser Tunb, we 
would like to state the need to adhere to the international norms and 
conventions that prohibit the occupation by force of the territory of another 
State. We call upon our brethren in Iran and the United Arab Emirates to 
allow reason, respect for good-neighbourliness, and the principle of 
sovereignty to prevail, and to search for a peaceful solution to this 
conflict, thereby sparing the region an escalation in tensions. 
The just cause of the Palestinian people has been with the United Nations 
since its inception. Notwithstanding the adoption of numerous resolutions by 
the General Assembly, the Security Council and other organs, the Organization 
remains unable to implement its own resolutions. As the Secretary-General 
states in his report to the Security Council on preventive diplomacy, 
"The principles of the Charter should be applied consistently, not 
selectively, for if the perception should be of the latter, trust will 
wane and with it the moral authority which is the greatest and most 
unique quality of that instrument." (A/47/277, para. 82) 

Due to clear discrimination against the Palestinian people who remain 
under the yoke of Israeli occupation and suffer all forms of oppression, 
repression, enslavement and injustice caused by an international community 
which employs double standards that people rose up in an intifadah against 
Israeli occupation, insisting, properly, on their right to self-determination 
and demonstrating that the will of peoples cannot be crushed by repression. 

We should like to reaffirm from this rostrum our support for the 
intifadah of the Palestinian people against injustice and for that people's 
right to liberate their land, to exercise self-determination and to establish 
their own independent and sovereign State. We urge the international 
community to translate its support of the Palestinian people into practical 
measures by pressing for the immediate halting of Jewish immigration to 
Palestine and the occupied Arab territories, the complete halting of the 
building of Israeli settlements, the protection of the Palestinian people and 
the implementation of all resolutions relevant to the Palestinian question and 
to the occupied Arab territories, so that peace and justice may prevail in all 
parts of the Middle East. 
Despite all the encouraging developments in South Africa over the past 
two years, recent events have shown that the situation there is still a source 
of tension and cause for concern. The recent eruption and escalation of 
violence is an ominous sign of a possible explosion that may jeopardize the 
process designed to abolish apartheid through negotiation. While welcoming 
the steps recently taken by the international community in this respect, my 
country will continue its support of the South African people's struggle to 
eradicate the system of apartheid, which, it seems, is unwilling to desist 
from its racist practices voluntarily and, chameleon-like, is desperately 
trying to disguise itself. Therefore, all of us must maintain the pressure on 
that regime to make it heed the will of the majority, the will of the 
international community and the relevant United Nations resolutions. 
The remarkable changes and developments in today's world impose new 
responsibilities on the United Nations in performing its role as an instrument 

of preserving world peace and security and promoting stability, 
reconciliation, development and prosperity for all. Small and vulnerable 
countries have taken heart from the Organization's increased capabilities, 
especially now that the Organization has achieved marked success in the 
settlement of disputes in Cambodia and Afghanistan, in the realization of 
Namibia's independence and in supporting the legitimate struggle of the people 
of South Africa to dismantle apartheid. 
Notwithstanding those positive indications in the Organization's work, it 
has been noted that some still continue to dominate the Organization and to 
use it, under various pretexts, to serve their own political purposes through 
the law of force rather than the force of the law, and by pursuing policies of 
political and military intervention as well as economic pressure. The 
pressures to which Libya has been subjected are part and parcel of those 
policies. The same is true of what has been visited upon the Iraqi people. 
Thus, we call for an end to the embargo imposed against the people of Iraq, 
for an end to their starvation, for respecting their sovereignty and for 
non-interference in their internal affairs. 
What has become known as the Lockerbie Case is one of the by-products of 
the present international situation and illustrates its effect on small 
countries that pursue independent policies and take independent positions. 
The case also shows the need to introduce basic changes in the mechanism by 
which resolutions are adopted in the United Nations, and especially in the 
Security Council, so as to make them more expressive of the will of the 
international community. The case also pinpoints the dangers inherent in the 
tendency of certain States to use the powers of the Security Council to 
 
achieve their own private objectives and to use double standards in dealing 
with issues before the Council in a manner that deals high-handedly and 
arbitrarily with the sovereignty and rights of small and vulnerable countries. 
The Lockerbie Case was raised and forced upon the Security Council and 
dealt with under Chapter VII of the Charter, which does not apply, since Libya 
neither threatened world peace nor threatened or committed aggression against 
another country, actions it would have to have taken to be liable under the 
provisions of Chapter VII, which relates to the maintenance of international 
peace and security. Conscious of that, and based on its abhorrence of 
terrorism, of which it is a victim, my country expressed, in good will, its 
sincere willingness to cooperate in uncovering the facts and circumstances 
relating to the case. Upon being notified of the matter, my country took all 
required legal measures consistent with international law and conventions that 
do not violate Libya's sovereign rights. Regrettably, however, the interested 
parties refused to cooperate with the Libyan legal authorities, which had 
offered to conduct joint investigations of the two Libyan suspects. When the 
States concerned referred the matter to the Security Council, which adopted 
resolution 731 (1992) calling upon Libya to cooperate, my country, in letters 
to the United Nations Secretary-General, expressed its acceptance of the 
resolution and proposed a series of initiatives to implement it. Throughout, 
my country has been motivated by a desire to reach a settlement that would 
guarantee the rights of all parties and spare the region the dangers of 
 
tension and instability. However, the Libyan initiatives concerning the 
implementation of the provisions of the resolution met the same fate as 
earlier ones, for the countries concerned rushed to the Security Council to 
seek adoption of another resolution imposing unjust sanctions against the 
small, peaceful Libyan people, without any legal basis or moral 
justification. That action completely ignored my country's declared 
commitment to effective cooperation in the implementation of Security Council 
resolution 731 (1992), as set out clearly in document S/23917 of 14 May 1992. 
The commitment was welcomed by the great majority of the family of nations as 
represented in the Movement of Non-Aligned Countries, the Organization of 
African Unity, the Organization of the Islamic Conference and the League of 
Arab States, all of which expressed solidarity with the fair Libyan position 
from the very start of the crisis. In all of their decisions and final 
statements issued in September 1992 those organizations were unanimous on the 
following points. 

First, praised Libya's cooperation in seeking a peaceful settlement of 
the crisis within the context of Libya's national sovereignty, international 
law, and the principles of the United Nations Charter that govern relations 
between independent States. 
Secondly, called on the parties concerned to respond positively to 
Libya's initiatives calling for dialogue, negotiation, and non-escalation, in 
order to reach a solution to the crisis under Chapter VI of the Charter of the 
United Nations and under the auspices of the Secretary-General, in a manner 
that would be conducive to ending the crisis and its repercussions peacefully, 
fairly and quickly. 
Thirdly, called upon the Security Council to lift the measures imposed on 
Libya, which has expressed its commitment to resolution 731 (1992) 
As part of its initiatives, Libya has recently called on the 
Secretary-General of the United Nations to send an international committee to 
verify that Libya has met all the requirements of Security Council resolution 
731 (1992) related to terrorism. Once again, the parties concerned prevented 
the Secretary-General from responding to this proposal, and - at a time when 
my country had expected the Council to lift or reduce the unjust sanctions in 
the light of Libya's positive response to the requirements of resolution 
731 (1992) concerning terrorism, which we unequivocally condemn, and its 
complete willingness to provide a fair and unbiased trial for the suspects, 
which has been agreed to sought to persuade the Security Council to adopt a 
new resolution extending the sanctions for four more months. My country still 
calls for a peaceful settlement to this situation, a settlement that will 

safeguard the rights of all, maintain the principles of international law, and 
save the world from escalation and confrontation. 
The unjust sanctions against my country have caused a great deal of human 
and material harm, loss and suffering to the Libyan people. My country has 
already detailed those losses and damages in official circulating documents of 
the Security Council. The embargo has affected numerous sectors, especially 
in the fields of health and social services. One example of this is the fact 
that the delay in the arrival of medical supplies and instruments has led to 
the deaths of a large number of children, and pregnant women who died in 
labour. It was also impossible to send abroad over 3,000 medical cases that 
can not be treated locally, including cases of heart disease, kidney 
transplants, bone-marrow transplants, neurosurgery, and burns. One hundred 
and fifty gravely ill patients, who could not be treated locally, died while 
being transported overland to airports in Tunisia and Egypt. In addition, the 
overuse of land routes to and from the Jamahiriya resulted in an increase in 
road accidents during the last four months of this year compared to the same 
period in 1991. The number of accidents rose from 2,401 in 1991 to 3,788 over 
the past four months. Deaths from these accidents rose from 389 to 528, an 
increase of about 35 per cent. 
As for economic losses resulting from the air embargo, they have amounted 
to $2,157 million as a result of the fall in revenues generated by exports of 
fruits and vegetables, in addition to a 44 per cent drop in non-oil exports. 
The sanctions also resulted in the interruption of many industrial activities 
due to the shortage in means of production and spare parts, not to mention 
agriculture. The losses in animal and agricultural production, for example. 

are estimated at $1,062,803,000.00 as a result of the non-arrival of medicines 
and sera necessary for protecting the livestock sector against animal 
epidemics and communicable diseases. 
Those who prompted the Security Council to impose these sanctions on our 
small, peaceful population which has limited resources and has threatened no 
one bear the political, legal, and moral responsibility for the deaths of 
women, children, the aged, the handicapped, and the sick. They also bear 
responsibility for the decline in the standard of living, the slow pace of 
development, the spread of epidemics, and the imprisonment of an entire people 
inside its own borders. There is no doubt that all of this relates directly 
to human rights. History will bear witness to what is being perpetrated in 
the name of the Security Council against a small, peaceful population. 
Thus, my country would like from this rostrum to call upon the 
international Organization and the international Security Council, out of 
respect for the principles of justice, to lift these sanctions, which have 
harmed the Libyan people and the peoples of neighboring States. It also 
invites the concerned parties to engage in dialogue and to cooperate in order 
to reach a solution to this dispute based on sovereignty and mutual respect in 
accordance with international norms and laws. 
I must put before this international forum some facts that are no doubt 
universally accepted. The first fact is that all countries, large and small, 
must respect the Charter of the United Nations and uphold international law if 
the world is not to slip into a state of anarchy, which is in no one's 
interest. The objective of the United Nations should be the protection of the 
sovereignty of States and respect for their laws. The second fact is that the 

Security Council, the authority entrusted with maintaining international peace 
and security, should not become a tool used by some world Powers as a cover 
for their hegemonistic designs. The third fact is the need for an 
international judicial organ entrusted with trying those who commit acts of 
terrorism of any sort or source. Hence, we welcome the call for the 
establishment of an international criminal court to look into international 
criminal cases. 
The consolidation of security and cooperation in the Mediterranean region 
is high on the agenda of the Libyan Arab Jamahiriya, for we believe that 
security and peace in that region is vital, not only to the coastal States, 
but also to the peace and security of the world. Thus, my country remains 
convinced that effective security in the region can be achieved only after the 
causes of tension that beset the Mediterranean are removed and after the 
foreign navies and military bases are withdrawn from it. Moreover, 
cooperation among its coastal States should be increased, coordinated and 
intensified. That is why my country would like to underscore the findings in 
the final declaration of the Tenth Summit of the Non-Aligned Movement 
Countries, which called for supporting the efforts aimed at transforming the 
Mediterranean into a zone of peace, security and cooperation on the basis of 
the principles of respect for the equality and sovereignty of States, 
non-intervention in the internal affairs of others, and the non-use or threat 
of force. 
 
My country has consistently affirmed that it supports disarmament because 
it is aware of the terrible dangers that armaments pose to our planet. In 
this context, Libya submitted to the Assembly a proposal calling on the United 
Nations General Assembly to look into the serious phenomena of concern to all 
nations, such as international terrorism how to deal with its causes and how 
to eradicate it; weapons of mass destruction, and offensive strategic weapons, 
which constitute a terrifying danger for all, including those who own them. 
The proposal refers also to offering compensation to the peoples who were 
colonized and subjected to repression and suppression by their colonizers. 
Our proposal deals also with other important issues, such as the question of 
refugees, exiles and the kidnapped, in addition to reviewing the Charter of 
the United Nations. It proposes studying various economic and social problems 
and the ills that afflict humanity with a view to finding a solution for all 
these problems and to realizing stability, prosperity and happiness for the 
whole world. 
In addition to this, it is important to solve certain political questions 
which have been with the United Nations since its inception. All those 
questions are contained in document A/46/840 of 9 January 1992. 
Once again, my country renews its call for disarmament through the 
elimination of all weapons of mass destruction of all countries which possess, 
produce or stockpile them, without exception or discrimination. My country, 
as party to the nuclear non-proliferation Treaty and to the Treaty on the 
prohibition of bacteriological weapons and the Geneva Protocol, supports all 
efforts aimed at curbing the arms race and at eliminating nuclear weapons. 
That is why we welcome the recent agreement between the United States of 
America and the Russian Federation further to reduce their nuclear weapons. 

My country also welcomes France's accession to the non-proliferation Treaty. 
To further expand this tendency, my country supports the establishment of 
zones that are free of all nuclear, chemical and bacteriological weapons, 
including Africa and the Middle East. It also supports the proposal of the 
Arab Republic of Egypt which calls for declaring the Middle East an area free 
of weapons of mass destruction. This objective, however, is obstructed by 
persistent difficulties resulting from Israel's continued production, 
possession and stockpiling of weapons of mass destruction as well as its 
testing of these weapons and its refusal to heed repeated international 
appeals to submit its nuclear facilities to the safeguards regime of the 
International Atomic Energy Agency. 
In this present era of change one concrete fact emerges, namely that the 
international community has not shown the same concern over questions of 
economic development as it did in regard to other questions such as those of 
political crises. Economic problems, which are a significant factor in the 
obstruction of development and growth, are still with us. This does not seem 
logical, especially at a time when the world looks forward to a new era of 
security and stability. If this new era is to materialize, appropriate 
measures should be taken to solve the intractable economic problems of the 
developing countries in particular. These include the problems arising from 
protectionism, lack of transfer of technology, reverse flows of resources, 
external debts and low commodity prices. Furthermore, the imposition of 
arbitrary measures and sanctions, such as economic embargoes, trade 
restrictions and the freezing of funds and assets by certain developed 
countries against a number of developing countries, must be halted. In 

addition, it is very important for the international community to honour its 
commitments vis-a-vis certain programmes, such as the United Nations New 
Agenda for the Development of Africa in the 1990s. Africa expects a great 
deal from this programme which is supposed to bolster development efforts 
started on the continent at the regional level by establishing the African 
economic community, and at the subregional level in the form of groupings such 
as the Arab Maghreb Union, to which my country is honoured to belong. This 
union aims at intensifying cooperation among its member countries and with the 
rest of the continent. It also seeks to enter into wider cooperation with 
other countries of the world, especially the European Mediterranean countries, 
and to enhance cooperation between the countries of the South and the North. 
The results of the Summit on environment and development which was held 
in the middle of this year are a great achievement that bespeaks the 
international community's determination to protect the world's natural 
resources. The commitment of the world to preserve the environment was 
evident in the agreements on climatic change and biological diversity that 
were reached at that Conference. The important thing now is to cooperate 
internationally and effectively in implementing the conclusions and 
recommendations of the Earth Summit. In this respect, my country welcomes the 
decision of the Summit concerning the setting up of a standing developmental 
committee and hopes that this committee will become a forum for implementing 
the decisions of Agenda 21 which are aimed at preserving the environment while 
pursuing development. 
Conservation of the environment requires both international cooperation 
and national efforts. My country participated in the Rio de Janeiro 
Conference and signed its conventions and agreements. At the national level 
 
my country accords top priority to questions of development. Accordingly, my 
country has begun to combat drought and desertification through the great 
man-made river project which will carry millions of cubic metres of water from 
the southern part of Libya to the arable land in the coastal area where the 
greatest part of our population lives. Our national plans aim at the 
reclamation of thousands of hectares of land for both agriculture and human 
settlement. Despite all this, my country still suffers from a severe shortage 
of water which is necessary for its economic development plans. This shortage 
not only threatens my country, but will imperil the continuation of life in 
North Africa and the Middle East unless it is dealt with through international 
cooperation. 
I must state here that our aspirations after development face certain 
difficulties which my country has raised in several regional and international 
forums, including the General Assembly. The Secretary-General himself spoke 
about those difficulties in his report. An Agenda for Peace. I am here 
referring to mines and the remnants of war. During the Second World War, 
Libyan territory was used as one of the main theatres for military 
operations. Our people have paid an exorbitant material and human price for a 
war in which our country had no stake. Since the end of that war, the Libyan 
people have continued to suffer from the remnants of the war and the mines and 
explosives planted by the warring armies in its territory. 
Many regional and international organizations, including the General 
Assembly, have adopted resolutions calling upon the countries responsible to 
submit the required information and technical assistance needed for the 
removal of those mines and remnants, and to pay compensation for the damage 
caused by them. 

Today, we reiterate our call to those countries to act in a responsible 
manner, to respond positively to the appeals of the international community 
and to implement the provisions of General Assembly resolutions relating to 
the remnants of war. 
The environment in my country is also threatened by the harmful effects 
of pollution in the Mediterranean, caused by the wastes poured into its water 
by foreign navies stationed in the area, the over-consumption and 
over-production of the developed Mediterranean countries and the dumping of 
hundreds of tons of pesticides and combustibles in its waters. This has 
caused an environmental imbalance that is being further aggravated by the 
exploitation of the Mediterranean by countries from outside the region. 

Human rights issues are the focus of the international community's 
attention and are at the top of its scale of priorities. While appreciating 
the role of the United Nations in ensuring the exercise of human rights and 
basic freedoms, we must state that those rights are not scrupulously respected 
in a number of regions. In addition, the double standards and the selectivity 
that mar the conduct of certain countries in the area of protecting human 
rights have prevented the United Nations, and especially the Commission on 
Human Rights, from effectively performing their role in this area. We hope 
that the World Conference on Human Rights, to be held in Vienna in mid-1993, 
will afford us opportunities to deliberate on all these questions and will 
adopt practical measures to deal with them and identify the ways and means 
whereby human rights may be protected and defended against violations.* 
My country attaches great importance to human rights and to the dignity 
and welfare of man. This was reaffirmed in the great green document on human 
rights, which includes numerous basic principles for the promotion of human 
rights. This has been crowned by effective and legal procedures, such as the 
law on enhancing freedoms, which was promulgated in 1991, the establishment of 
a national human rights commission and an international committee for the 
Qaddafi human rights award. Furthermore, Libya has acceded to most 
international agreements and instruments relating to human rights and measures 
are being taken to meet our commitments arising from accession to these 
agreements and instruments. 

One of the items on the international agenda is the setting up of a new 
world order. There is no doubt that such a world order will not function 
properly and effectively unless we overcome and rectify certain shortcomings 
of the United Nations, since the Organization will be the world body that will 
play a fundamental role in the management and coordination of that new world 
order. Thus, the most urgent task now is to reinvigorate the United Nations, 
restructure and democratize it. My country welcomes the efforts being made at 
present to reform the Organization and enhance its effectiveness, including 
the encouraging initiatives of the Secretary-General. 
However, a great deal remains to be done in this respect, such as 
ensuring full respect for the Charter, and consistent adherence to its 
provisions, without selectivity and without any breach of its principles. We 
must also ensure that the Organization is not dominated by any one and that 
its resolutions are respected and implemented non-selectively. Furthermore, 
the role of the General Assembly should be strengthened in a manner that would 
ensure the effective and full implementation of all its resolutions, as those 
resolutions are the true expression of the sum-total of the positions of all 
the Member States. Also, the current composition of the Security Council 
should be reviewed and expanded in order for it to reflect the increase in 
membership of the United Nations. It is also highly important to review some 
of the provisions of the Charter. We would like specifically to focus 
attention on the veto right in the Security Council. My country was the first 
to call for the abolition of that privilege, because it is one of the main 
impediments to the most important role for which the United Nations was 
established, namely, the maintenance of international peace and security. We 

have lately felt satisfaction at the expansion of this call. Many countries, 
including some current members of the Security Council, have voiced similar 
views, and have come to share our conviction that a system of collective 
security that continues to be subject to a veto by some countries can never be 
depended on to maintain peace and security. 
In a few years time, we will celebrate the fiftieth anniversary of the 
United Nations. Over the past four decades, the Organization has performed a 
remarkable role in decolonization and has worked tirelessly for the 
consolidation of international peace and security. It has taken many 
initiatives towards the achievement of economic development and social 
well-being. Hence, my country's welcome for the call to convene an 
International Conference on Human Rights in 1993 and an International 
Conference on Population in 1994, as both conferences will afford an 
opportunity for the re-assessment of international programmes of assistance to 
developing countries, with a view to achieving an optimum balance between 
population growth and development resources. 
My country welcomes also the call for convening an International 
Conference on Women in 1995, and attaches great importance to the World Summit 
for Social Development, because it will give political impetus to national, 
regional and international efforts and activities aimed at meeting the social 
needs of many developing countries. 
As all those world conferences will take place under circumstances of 
international change and transformation, my country looks forward to their 
results and hopes that they will lead to the laying of solid foundations and 
the formulation of clear-cut approaches that would lead to international 

efforts aimed at the strengthening of peace, security and stability for all as 
well as the creation of opportunities for the progress of all mankind. 
In these critical times and in the context of this unstable international 
situation, the small countries of the world look towards the United Nations 
with all their hopes for a brave new world of peace, security, justice and 
equality for all that would be built by the hands of all nations alike, large 
and small, wealthy and poor; a brave world in which the values of freedom, 
democracy and human rights are upheld and which will be free of violence, 
injustice and dictatorship; a world of love and brotherhood, where God's light 
shines above the whole Earth the one God, who is Lord of the universe. We 
sincerely hope that the United Nations will rise to the great challenges that 
face it. The President of the Assembly can count on my country's cooperation 
in every endeavour that will promote, enhance and realize these principles and 
objectives I have spoken of. With peace and love from the small, peaceful 
Libyan people to all your peace-loving peoples. 
